Citation Nr: 9903486	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  95-31 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, a neurological disability involving the hands and 
elbows, and a respiratory disability claimed as asthma.  

2.  Entitlement to increased evaluations for a psychiatric 
disability, currently rated 30 percent disabling and 
arthritis of the cervical and lumbar spine, rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1993.  In a November 1994 rating action the 
Department of Veterans Affairs (VA) granted service 
connection for a psychiatric condition, rated noncompensable 
and degenerative arthritis of the cervical and lumbar spines, 
rated 10 percent disabling.  Service connection was denied 
for a right shoulder disability, nerve injury of the hands 
and elbows and asthma, among other things.  The veteran 
appealed from the evaluations assigned for the psychiatric 
condition and arthritis of the cervical and lumbar spines and 
from the denials of service connection for the right 
shoulder, nerve injury to the hands and elbows and asthma.  
In a June 1995 rating action the evaluation for the 
psychiatric condition was increased to 30 percent and the 
evaluation for the cervical and lumbar spine disability was 
increased to 20 percent.  The denial of service connection 
for the conditions at issue was confirmed and continued.  The 
veteran testified at a hearing at the St. Louis, Missouri 
regional office (RO) in June 1996.  In August 1998 he 
testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the Sioux Falls, South 
Dakota RO.  The case is now before the Board for appellate 
consideration.  

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to service 
connection for a right shoulder disability, nerve injury of 
the hands and elbows and asthma is being deferred pending 
further action by the regional office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
increased ratings for his psychiatric condition and for the 
cervical and lumbar spine disability has been obtained by the 
regional office.  

2.  The veteran's psychiatric condition is manifested by 
moderate symptoms which include depression and anxiety, 
difficulty concentrating, forgetfulness, paranoid delusions 
and problems sleeping.  

3.  He is oriented in all spheres and his speech has no 
irrelevant or illogical patterns.  He has no panic attacks.  
He has good ability to maintain personal hygiene and other 
basic activities of daily living.  He is currently employed 
on a full-time basis in the electrical department at a retail 
store.  

4.  The veteran's psychiatric condition is not productive of 
more than definite impairment of social and industrial 
adaptability and it does not cause more than an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  

5.  The veteran has degenerative arthritis involving the 
cervical and lumbar spine which results in slight limitation 
of motion and his complaints of pain involving the cervical 
and lumbar spine reflect the presence of slight functional 
impairment. 


CONCLUSION OF LAW

Evaluations in excess of 30 percent and 20 percent, 
respectively, for the veteran's psychiatric condition and 
arthritis of the cervical and lumbar spines are not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Codes 9206, 5010 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claims for 
increased ratings for his psychiatric condition and cervical 
and lumbar spine disabilities are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a); effective on and after 
September 1, 1989.  That is, the Board finds that he has 
presented claims which are plausible.  The Board is also 
satisfied that all relevant facts regarding those claims have 
been properly developed.  

I.  The Claim for an Increased Rating for a Psychiatric 
Disability,
Currently Rated 30 Percent Disabling.

The veteran's service medical records reflect that he was 
seen for depressive symptoms including decreased energy, 
decreased concentration and daydreaming.  

The veteran was afforded a VA psychiatric examination in July 
1993.  He reported the onset of depression in about 1979.  He 
felt that his quality of life, his ability to concentrate and 
his ability to advance had been affected by his ongoing 
depression.  It was reported that he had been fired from his 
job in the telecommunications design and engineering field at 
a finance center because he had difficulty getting along with 
his boss who had frequent mood swings and was unreasonable.  
It was stated that he was currently working as an assistant 
at a museum on a full-time basis.  He had a second job 
working between 18 to 27 hours per week at a retail store as 
a technician.  He reported that his sleep was intermittently 
restless.  He enjoyed hunting and fishing, working on his 
motorcycle and working with his son or doing yard work.  

On mental status examination the veteran was alert and 
oriented as to person, place and time.  His speech was 
logical and coherent without signs of a thought disorder or 
organicity.  His affect was relatively normal in range and 
appropriate in content.  His mood was mildly depressed.  He 
denied any current hallucinations, delusions or suicidal or 
homicidal ideation.  The examiner indicated that the veteran 
had symptoms of a dysthymic disorder.  

The veteran was again afforded a VA psychiatric examination 
in May 1994.  He reported periodic mild feelings of 
depression, feeling alone and feeling isolated from people.  
It was stated that he had worked as a technician doing 
electrical and computer repair for a retail store for the 
previous three years.  He lived with his wife, daughter and 
son.  He spent most of the evening watching television.  He 
went to bed at 9:30 and denied any nightmares or bad dreams.  
He did awake frequently.  He enjoyed activities such as 
working on his motorcycle, collecting coins, collecting guns 
and target shooting.  He belonged to several motorcycle clubs 
but did not often go out with them for rides.  It was 
indicated that he and his wife were very social and often got 
together with other couples or friends for barbecues or card 
playing.  

On mental status examination the veteran related in a 
cooperative fashion although his interactions had a somewhat 
argumentative, antagonistic overtone.  He was alert and 
oriented as to person, place and time.  His speech was 
logical and coherent without sign of thought disorder or 
organicity.  His affect was normal in range and appropriate 
to content.  His mood was neutral without significant signs 
of depression or elation.  He denied suicidal ideation, 
homicidal ideation, hallucinations or delusions.  The 
psychiatric assessment was that he had symptoms which could 
be considered dysthymic. 

VA outpatient treatment records reflect that the veteran was 
seen in December 1994.  He was very upset and angry.  He 
complained of pressure of speech and racing thoughts.  He was 
again seen in January 1995 and was again very upset and 
angry.  He reported drowsiness and diminished sleep.  

The veteran was again afforded a VA psychiatric examination 
in August 1997.  It was reported that he was currently 
working 20 to 25 hours per week at a retail store near his 
home.  It was indicated that he had stopped his psychiatric 
treatment in 1995.  He reported feeling depressed and not 
finishing any project that he began.  He complained of being 
moody, confused and having an inability to concentrate.  He 
complained of forgetfulness and paranoia.  

On mental status examination there was no impairment of 
thought process or communication but he had paranoid 
delusions about being followed by people at work who were out 
to get him.  He also had paranoid delusions regarding the 
medical staffs at various VA medical centers.  He had no 
hallucinations.  He had no suicidal or homicidal thoughts.  
It was stated that he had good ability to maintain personal 
hygiene and other basic activities of daily living.  He was 
oriented in all spheres.  He had a normal rate of flow of 
speech with no irrelevant or illogical patterns.  He denied 
having any panic attacks.  He reported depression and anxiety 
and admitted to being excessively tired.  He reported sleep 
maintenance and sleep onset difficulties.  The diagnoses 
included bipolar-affective disorder with paranoia and 
personality disorder with paranoid features.  It was 
indicated that his current Global Assessment of Functioning 
(GAF) Scale due to the bipolar disorder was 65.  It was 
stated that the bipolar disorder seemed to impair him mildly 
in his occupation and not as much in his social functioning.  

During the course of the August 1998 hearing, the veteran 
related that he worked on a full-time basis in the electrical 
department at a retail store.  He stated that he worked by 
himself and had no friends.  He indicated that he would begin 
projects at home and never finished them.  

A 30 percent evaluation is warranted for bipolar disorder 
with definite impairment of social and industrial 
adaptability.  A 50 percent evaluation requires considerable 
impairment of social and industrial adaptability.  38 C.F.R. 
Part 4, Code 9206 effective prior to November 1996.  

A 30 percent evaluation is provided for bipolar disorder when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions and recent events).  
38 C.F.R. Part 4, Code 9206 effective in November 1996.  

A 50 percent evaluation is provided for bipolar disorder when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Code 9206 effective in November 1996.  

In this case, the evidence reflects that the veteran's 
psychiatric condition has resulted in symptoms including 
depression and anxiety, difficulty concentrating, 
forgetfulness, paranoid delusions and problems sleeping.  
However, he has been described as well oriented and he has no 
irrelevant or illogical speech patterns.  He denies having 
any panic attacks.  It was reported that he had a good 
ability to maintain his personal hygiene and other basic 
activities of daily living.  The record indicates that the 
veteran considers his social activities to be limited as a 
result of his psychiatric condition; however, fairly 
extensive and fulfilling social activities have been 
reported.  The most recent examiner classified his social 
impairment as less than slight.  Furthermore, he is currently 
employed on a full-time basis in the electrical department of 
a retail store.  The evidence in the Board's judgment does 
not establish that the veteran's psychiatric condition has 
resulted in more than definite impairment of social and 
industrial adaptability or more than an occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks so as to warrant entitlement to an 
evaluation in excess of 30 percent under the provisions of 
Diagnostic Code 9206 that were effective either prior to or 
after November 1996.  Accordingly, under the circumstances, 
it follows that favorable action in connection with the 
veteran's claim for an increased rating for his psychiatric 
disability is not in order


II.  The Claim for an Increased Rating for Arthritis of the 
Cervical
and Lumbar Spines, Currently Rated 20 Percent Disabling.

When the veteran was examined by the VA in July 1993 he 
reported that he had fallen off several aircraft during 
service and later developed discomfort at the base of his 
neck and may have also injured his low back.  He reported 
current discomfort involving the base of his neck and pain 
involving his low back about once a week.  On physical 
examination the veteran demonstrated full range of motion of 
the cervical spine.  With reference to the lumbosacral spine 
he was nontender to palpation over the spinous processes.  
Straight leg raising on both right and left was from 0 to 
85 degrees and without symptoms.  Examination of the lower 
extremities showed no deformities or atrophy.  He was able to 
bend and arise to the standing position without difficulty.  
On bending at the waist he was able to touch his toes.  Range 
of motion of the lumbar spine was normal.  The diagnoses 
included chronic cervical strain with discomfort and X-ray 
evidence of early degenerative changes and lumbosacral spine 
discomfort with X-ray evidence of early degenerative changes.  

The veteran was afforded a VA general medical examination in 
May 1994.  The neck was supple.  Range of motion of the 
cervical and lumbar spines was normal.  The diagnoses 
included degenerative joint disease of the cervical and 
lumbosacral spines.  

VA outpatient treatment records reflect that the veteran was 
seen in October 1994 with complaints of neck, shoulder and 
upper back pain with stiffness.  On physical examination 
there was good flexion and rotation of the neck.  The back 
showed no palpable deformity.  The veteran was again seen on 
an outpatient basis in March 1996 and physical examination of 
the back showed tenderness with decreased range of motion.  
The impression was chronic back pain.  

The veteran was afforded a VA orthopedic examination in June 
1997.  He reported that his neck and back problems had been 
getting worse in the previous year.  He related that the neck 
bothered him with any sharp turns or movements or prolonged 
movements.  He also had problems with the thoracic and lumbar 
spines.  If he did any bending, twisting or lifting it 
bothered him.  He reported that he always had some soreness 
but he would get increased pain with activity.  He reported 
shooting pain into his legs and back and flare-ups several 
times a year.  It was reported that he could walk two miles 
on a good day and half a mile on a bad day.  

On physical examination the veteran was able to get in and 
out of the chair and on and off the table with some 
stiffness.  He was able to bend forward and put on his shoes 
and socks after the examination without any evident 
discomfort.  Examination of the neck showed no objective 
evidence of pain on motion.  It was indicated that he had a 
good range of motion.  Active flexion of the neck was from 
0 degrees to 40 degrees and extension from 0 to 50 degrees.  
Lateroflexion on both sides was to 30 degrees.  Rotation to 
the right was 40 degrees and rotation to the left was 
30 degrees.  He had tenderness to palpation of the cervical 
spine and paraspinous muscles and tenderness into the upper 
border of the trapezial area.  

Examination of the back showed no altered gait or stance and 
no deformity was noted.  He had tenderness to percussion over 
the left flank and the lumbar spine showed mild tenderness on 
palpation and percussion.  No paraspinous spasm was noted.  
There was increased pain in the left sacroiliac joint as 
compared to the right according to the veteran's report 
although no objective evidence of pain on palpation of the 
sacroiliac joint or sciatic notch was noted.  Straight leg 
raising test was negative.  Active flexion of the lumbar 
spine was from 0 to 70 degrees and backward extension was 
from 0 to 35 degrees.  Lateroflexion on both sides was to 
35 degrees.  Rotation on both sides was to 35 degrees.  The 
diagnoses included degenerative joint disease of the neck and 
low back pain secondary to degenerative joint disease.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 
Code 5010.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. Part 4, 
Code 5003.  

Slight limitation of motion of the cervical segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 30 
percent evaluation requires severe limitation of motion.  
38 C.F.R. Part 4, Code 5290.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation requires severe limitation of motion.  
38 C.F.R. Part 4, Code 5292.  

In this case a 20 percent evaluation has been assigned for 
the veteran's degenerative arthritis involving his cervical 
and lumbar spines under diagnostic code 5010.  The conditions 
are rated as a single disability under that diagnostic code.  
The VA examinations reflect that he has some restriction of 
motion of the cervical and lumbar spines; however, the 
limitation of motion is no more than slight in degree.  Thus, 
entitlement to an evaluation in excess of that currently in 
effect for the cervical and lumbar spine conditions on the 
basis of limitation of motion would not be in order.  This is 
true, as noted by the regional office, regardless of whether 
the conditions are rated as a single disability under 
diagnostic code 5003 or whether the conditions are rated 
separately under the provisions of diagnostic codes 5290 and 
5292. 

The Board notes that n on movement of a joint 
under 38 C.F.R. § 4.45 when evaluating orthopedic 
disabilities.  The recent VA examinations have disclosed some 
complaints of pain involving the cervical and lumbar spines 
which is considered to be a slight functional impairment; 
however, the VA examinations did not reflect any indication 
of functional loss due to weakness, fatigability or 
incoordination.  Accordingly, as indicated previously, the 
current manifestations of the veteran's cervical and lumbar 
spine disabilities are not considered to be of such extent 
and severity so as to warrant entitlement to an increased 
evaluation for those disabilities under the applicable rating 
schedule provisions.  

The Board has carefully reviewed the entire record in this 
case, including the testimony presented by the veteran at the 
June 1996 and August 1998 hearings on appeal; however, the 
Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue regarding the 
matters of increased ratings for the veteran's psychiatric 
condition and cervical and lumbar spine disabilities.  


ORDER

Entitlement to increased evaluations for a psychiatric 
condition, currently rated 30 percent disabling and for 
arthritis of the cervical and lumbar spines, currently rated 
20 percent disabling is not established.  The appeal is 
denied to this extent.  


REMAND

With regard to the veteran's claims for service connection 
for a right shoulder disability, nerve injury to the hands 
and elbows and asthma, his service medical records reflect 
that he was seen in November 1980 with a complaint of pain 
and numbness of the fingers and possible right carpal tunnel 
syndrome was indicated.  He was seen in June 1984 with a 
complaint of a cough with sputum.  He was seen in December 
1987 with a complaint of pain involving his shoulders.  When 
he was seen in March 1988 chronic obstructive pulmonary 
disease was indicated.  In November 1988 he complained of a 
cough and bronchitis was indicated.  In November 1990 
exercise-induced asthma was reported.  When he was seen in 
January 1992 he had complaints regarding his right shoulder.  

When the veteran was examined by the VA in July 1993 he 
reported episodic numbness in the median nerve distribution 
of the hands that occurred twice a week.  He reported that he 
would become short of breath if he overexercised.  On 
physical examination there was slight loss of motion of the 
right shoulder.  His chest was clear to auscultation and 
percussion.  The sensory examination was intact to both 
pinprick and light touch in the hands.  The diagnoses 
included bursitis of the right shoulder and history of 
episodic paresthesias in the hands but with insufficient 
evidence to make the diagnosis of any acute or chronic 
disorder.  A diagnosis of history of exercise-induced 
bronchospasms that responded to bronchodilator treatment and 
with pulmonary function tests with evidence of normal 
spirometry was also made.  

When the veteran was afforded the May 1994 general medical 
examination it was reported that the lungs were clear to 
auscultation and percussion.  It was stated that the sensory 
examination was entirely normal.  Range of motion of the 
right shoulder was normal.  There was no weakness or atrophy 
of the shoulder girdle and no tenderness to palpation.  It 
was indicated that there was insufficient evidence to warrant 
a diagnosis of any acute or chronic right shoulder condition 
or nerve problem in the elbows and hands.  

On the June 1997 VA orthopedic examination it was indicated 
that examination of the hands showed no atrophy or other 
changes on inspection and no loss of sensation on testing to 
light touch.  He had a positive Tinel sign at the wrist 
causing pain and numbness in the radial distribution.  The 
Phalen test was also positive; causing numbness in the radial 
and dorsal areas.  The diagnoses included carpal tunnel 
syndrome.  

VA and nerve conduction studies in June 1997 showed findings 
consistent with a very mild median neuropathy at the left 
wrist but were not diagnostic on the right.  

During the course of the August 1998 hearing, the veteran 
related that after using a chemical agent in service his 
hands would become numb.  He would drop things on occasion.  
He also had pains involving his hands.  He reported that he 
was currently receiving VA treatment for his hands.  

The veteran further related that he had muscle spasm and 
soreness involving his right shoulder in service.  He had 
been treated by hydrotherapy for the right shoulder 
condition.  He stated that the condition had been present 
ever since service.  He also reported that he had had a 
problem with his lungs in service and still had the problem 
at the current time.  He still had shortness of breath.  

On the basis of the present record and in order to afford the 
veteran every consideration, the case is REMANDED to the 
regional office for the following action:

1.  The veteran's VA outpatient treatment 
record since August 1997 should be 
obtained and associated with the claims 
file.  

2.  The veteran should then be afforded 
special orthopedic, neurological and 
pulmonary examinations in order to 
determine the current presence, if at 
all, of any chronic right shoulder 
disability, neurological disability 
involving the hands and elbows and 
respiratory disability.  All indicated 
special studies should be conducted.  If 
any pertinent disability is found, that 
examiner should determine the 
relationship, if any, to the findings 
reported in the service medical records.  
The claims file is to be made available 
to the examiners for review prior to 
conducting the examinations.  

3.  The veteran's claims for service 
connection for a chronic right shoulder 
disability, neurological disability of 
the hands and elbows and asthma should 
then be reviewed by the regional office.  
If the determination regarding any of 
those issues remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition regarding the remaining issues on appeal pending 
completion of the requested action. 


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).




- 10 -


